DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed June 21, 2022. Claims 1, 8-9, and 16 have been amended. Claims 4-7 and 12-15 are canceled. Claims 1-3, 8-11, and 16 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant has accepted the invitation to participate in the DSMER pilot program (page 5 of Applicant’s response).
	On page 6 of Applicant’s response, Applicant states, “Even if Kawano and Arneback are combined, the system of Kawano only communicates with the party scheduling the activity. As such, a combination of Kawano and Arneback would not disclose ‘generating a warning message, at the mobile device, in response to the weather forecast’ and ‘generating a warning message, at the buyer device, in response to the weather forecast.’” The Examiner points out that Kawano is clearly capable of interparty communications (e.g., see fig. 1 of Kawano) and Kawano allows a user to set up an event with various participants and certain weather conditions (Kawano: ¶¶ 115, 118). Kawano provides weather warnings to a “drafter” during event set-up while Peskin discloses that participants in a scheduled activity may be alerted if the scheduled activity is canceled due to weather and this is performed in response to monitoring weather conditions for a relevant geographical area as a previously-scheduled activity date and time approach (Peskin: ¶¶ 28, 40-41). Peskin’s weather-related alerts allow for continued monitoring leading up to an event, which would have enhanced the overall scheduling capabilities of Kawano by not only predicting weather conditions when first scheduling an event (as taught by Kawano), but also by allowing for an event to be subsequently postponed or cancelled due to actual weather conditions as the event time approaches and for all participants to be appropriately notified in a timely manner.
	Applicant additionally argues, “Peskin and Morelli, however, fail to disclose ‘wherein generating the warning message at the buyer device comprises generating the
warning message when the weather forecast for the showing corresponds to a predetermined warning category stored on the buyer device.’ Embodiments of claim 1 allow a buyer to set their own predetermined warning categories on the buyer device. See paragraph [0029] of this application. This allows the buyer to set conditions unappealing to them, which may not be unappealing to the real estate agent.” The Examiner points out that the claims just recite that the predetermined warning category is stored on the buyer device. The claims do not explicitly “allow a buyer to set their own predetermined warning categories on the buyer device.” Peskin’s operations related to monitoring scheduled activity and targeting alerts of interest (such as those related to certain events and weather conditions) are performed by an electronic scheduler comprising at least an event handler module and the electronic scheduler may be stored on a mobile device carried by a user (Peskin: fig. 1; ¶¶ 31, 33, 40-41), which at least suggests that information related to a predetermined warning category is stored on a user device.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“mobile device” in claims 1-3, 8-11, and 16 – The mobile device is described in paragraphs 31-32 of the Specification.
“buyer device” in claims 1-3, 8-11, and 16 – The buyer device is presumed to be a mobile device assigned to a user (as described in paragraph 28 of the Specification). The mobile device is described in paragraphs 31-32 of the Specification.
“central authority” in claims 9-11 and 16 – The central authority is described in paragraph 30 of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8-11, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “a real estate showing system that obtains weather information prior to scheduling a showing” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-3, 8), Apparatus (claim 9-11, 16)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:  
[Claim 1]	scheduling a showing of a premises, the method comprising: 	sending a request for the showing of the premises, the request including a location and a time of the showing;
	obtaining a weather forecast for the showing in response to the location and the time of the showing; and
	generating a warning message in response to the weather forecast;
           transmitting a notification of the showing;
           receiving the notification of the showing;
	and obtaining the weather forecast for the showing in response to the location and the time of the showing;
           generating a warning message, in response to the weather forecast;
           wherein generating the warning message comprises generating the warning message when the weather forecast for the showing corresponds to a
predetermined warning category;
[Claim 2]       wherein generating the warning message comprises generating the warning message when the weather forecast for the showing corresponds to a predetermined warning category;
[Claim 3]	wherein upon generating the warning message, prompting to reschedule the showing;
[Claim 8]	wherein upon generating the warning message, prompting to reschedule the showing; and details thereof. 
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to scheduling a showing of a premises and making related decisions in light of a weather forecast, which is an example of marketing or sales activities and managing interactions between people (i.e., organizing human activity). Claims 9-11 and 16 recite similar details and, thus, also incorporate the abstract ideas of a mental process and organizing human activity.
2A – Prong 2: Integrated into a Practical Application?
No – The process claims includes a mobile device and a buyer device. The apparatus claims include a system comprising a (configured) central authority, a mobile device, and a buyer device. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 28-33, 42).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US 2009/0177503) in view of Arnebeck (US 2007/0168211) in view of Peskin et al. (US 2003/0046304) in view of Morelli et al. (US 2010/0211427).
[Claim 1]	Kawano discloses a method of scheduling an activity, the method comprising:
	sending, from a mobile device, a request for the activity, the request including a location and a time of the activity (fig. 15; ¶ 133 – A drafter sends and receives information via a user terminal, which may be a personal computer. A personal computer is “mobile”; ¶¶ 116-118 – Location, time and weather parameters are entered);
	obtaining a weather forecast for the activity in response to the location and the time of the activity (¶¶ 124, 134-136 – Expected weather for an activity is determined; ¶¶ 124, 134-136, 147, 152, 154-156 – Warnings regarding predicted weather that may affect an activity may be presented to the activity drafter; In response to the warning, the drafter may opt to cancel the activity scheduling, attempt a new schedule for the activity, or proceed with registering the activity with the currently-specified date, time, and location, as seen in figs. 15, 16, 35 and ¶¶ 124, 154); and
	generating a warning message, at the mobile device, in response to the weather forecast (¶ 133 – A drafter sends and receives information via a user terminal, which may be a personal computer. A personal computer is “mobile”; ¶¶ 124, 134-136, 147, 152, 154-156 – Warnings regarding predicted weather that may affect an activity may be presented to the activity drafter; In response to the warning, the drafter may opt to cancel the activity scheduling, attempt a new schedule for the activity, or proceed with registering the activity with the currently-specified date, time, and location, as seen in figs. 15, 16, 35 and ¶¶ 124, 154).
	Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity (Arneback: abstract; ¶¶ 68-77). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano such that the scheduled activity is a showing of a premises in order to extend the usefulness of Kawano’s invention to different types of activities, thereby making it more marketable to a wider range of users. Furthermore, Kawano and Arnebeck both rely on weather forecasts to optimize a meeting date, time, and location among human participants; therefore, substituting one type of scheduled activity for another would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
	Kawano discloses transmitting a notification of the activity to a buyer device (fig. 17; ¶ 123 – Invited participants are asked to confirm whether or not they will attend the activity; ¶¶ 93, 133 – All users, including drafters and participants, communicate via user terminals. Even though the participants are not explicitly referred to as “buyers,” the word “buyer” is just a non-functional label for a device, presumably a device used by an invited participant. Therefore, the user terminal used by a participant invited to an event is deemed to be equivalent to the claimed “buyer device”). Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity (Arneback: abstract; ¶¶ 68-77). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano such that the scheduled activity is a showing of a premises in order to extend the usefulness of Kawano’s invention to different types of activities, thereby making it more marketable to a wider range of users. Furthermore, Kawano and Arnebeck both rely on weather forecasts to optimize a meeting date, time, and location among human participants; therefore, substituting one type of scheduled activity for another would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
	Kawano discloses receiving the notification of the activity at the buyer device (fig. 17; ¶ 123 – Invited participants are asked to confirm whether or not they will attend the activity; ¶¶ 93, 133 – All users, including drafters and participants, communicate via user terminals. Even though the participants are not explicitly referred to as “buyers,” the word “buyer” is just a non-functional label for a device, presumably a device used by an invited participant. Therefore, the user terminal used by a participant invited to an event is deemed to be equivalent to the claimed “buyer device”). Kawano does not explicitly disclose obtaining, at the buyer device, the weather forecast for the activity in response to the location and the time of the activity. However, Peskin discloses that participants in a scheduled activity may be alerted if the scheduled activity is canceled due to weather and this is performed in response to monitoring weather conditions for a relevant geographical area as a previously-scheduled activity date and time approach (Peskin: ¶¶ 28, 40-41). Similarly, Morelli alerts affected parties when a previously-scheduled activity must be canceled or delayed due to weather conditions; however, Morelli additionally does so with the capabilities of allowing the parties to reschedule (Morelli: ¶ 57). As explained above, a buyer device is any device associated with an activity participant. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano to perform the step of obtaining, at the buyer device, the weather forecast for the activity in response to the location and the time of the activity in order to not only allow for weather forecasts to influence an initial scheduled activity date, time, and location, but to also allow for continued monitoring of weather conditions as the activity date and time approach, thereby allowing for more convenient activity cancellation and/or rescheduling when deemed necessary in light of actual weather conditions.
Kawano does not explicitly disclose generating a warning message, at the buyer device, in response to the weather forecast. However, Peskin discloses that participants in a scheduled activity may be alerted if the scheduled activity is canceled due to weather and this is performed in response to monitoring weather conditions for a relevant geographical area as a previously-scheduled activity date and time approach (Peskin: ¶¶ 28, 40-41). Similarly, Morelli alerts affected parties when a previously-scheduled activity must be canceled or delayed due to weather conditions; however, Morelli additionally does so with the capabilities of allowing the parties to reschedule (Morelli: ¶ 57). As explained above, a buyer device is any device associated with an activity participant (Kawano: ¶¶ 93, 133 – All users, including drafters and participants, communicate via user terminals. Even though the participants are not explicitly referred to as “buyers,” the word “buyer” is just a non-functional label for a device, presumably a device used by an invited participant. Therefore, the user terminal used by a participant invited to an event is deemed to be equivalent to the claimed “buyer device”). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano to perform the step of generating a warning message, at the buyer device, in response to the weather forecast in order to not only allow for weather forecasts to influence an initial scheduled activity date, time, and location, but to also allow for continued monitoring of weather conditions as the activity date and time approach, thereby allowing for more convenient activity cancellation and/or rescheduling when deemed necessary in light of actual weather conditions. The Examiner further points out that Kawano is clearly capable of interparty communications (e.g., see fig. 1 of Kawano) and Kawano allows a user to set up an event with various participants and certain weather conditions (Kawano: ¶¶ 115, 118). Kawano provides weather warnings to a “drafter” during event set-up while Peskin discloses that participants in a scheduled activity may be alerted if the scheduled activity is canceled due to weather and this is performed in response to monitoring weather conditions for a relevant geographical area as a previously-scheduled activity date and time approach (Peskin: ¶¶ 28, 40-41). Peskin’s weather-related alerts allow for continued monitoring leading up to an event, which would have enhanced the overall scheduling capabilities of Kawano by not only predicting weather conditions when first scheduling an event (as taught by Kawano), but also by allowing for an event to be subsequently postponed or cancelled due to actual weather conditions as the event time approaches and for all participants to be appropriately notified in a timely manner.
Kawano does not explicitly disclose wherein generating the warning message at the buyer device comprises generating the warning message when the weather forecast for the activity corresponds to a predetermined warning category stored on the buyer device. However, Peskin discloses that participants in a scheduled activity may be alerted if the scheduled activity is canceled due to weather and this is performed in response to monitoring weather conditions for a relevant geographical area as a previously-scheduled activity date and time approach (Peskin: ¶¶ 28, 40-41). Peskin’s operations related to monitoring scheduled activity and targeting alerts of interest (such as those related to certain events and weather conditions) are performed by an electronic scheduler comprising at least an event handler module and the electronic scheduler may be stored on a mobile device carried by a user (Peskin: fig. 1; ¶¶ 31, 33, 40-41), which at least suggests that information related to a predetermined warning category is stored on a user device. Similarly, Morelli alerts affected parties when a previously-scheduled activity must be canceled or delayed due to weather conditions; however, Morelli additionally does so with the capabilities of allowing the parties to reschedule (Morelli: ¶ 57). As explained above, a buyer device is any device associated with an activity participant (Kawano: ¶¶ 93, 133 – All users, including drafters and participants, communicate via user terminals. Even though the participants are not explicitly referred to as “buyers,” the word “buyer” is just a non-functional label for a device, presumably a device used by an invited participant. Therefore, the user terminal used by a participant invited to an event is deemed to be equivalent to the claimed “buyer device”). Kawano also allows for weather-related information to be defined (Kawano: ¶¶ 116-118 – Location, time and weather parameters are entered). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano wherein generating the warning message at the buyer device comprises generating the warning message when the weather forecast for the activity corresponds to a predetermined warning category stored on the buyer device in order to not only allow for weather forecasts to influence an initial scheduled activity date, time, and location, but to also allow for continued monitoring of weather conditions as the activity date and time approach, thereby allowing for more convenient activity cancellation and/or rescheduling when deemed necessary in light of actual weather conditions. Storing the predetermined warning category information on a buyer device would have further allowed Kawano to facilitate more rapid and efficient communication of alerts directly to the user as well as more relevant reporting of custom alerts, e.g., customized based on the location of the buyer device.
Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity (Arneback: abstract; ¶¶ 68-77). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano such that the scheduled activity is a showing of a premises in order to extend the usefulness of Kawano’s invention to different types of activities, thereby making it more marketable to a wider range of users. Furthermore, Kawano and Arnebeck both rely on weather forecasts to optimize a meeting date, time, and location among human participants; therefore, substituting one type of scheduled activity for another would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 2]	Kawano discloses wherein generating the warning message comprises generating the warning message when the weather forecast for the activity corresponds to a predetermined warning category (¶¶ 116-118 – Location, time and weather parameters are entered; ¶¶ 124, 134-136, 147, 152, 154-156 – Warnings regarding predicted weather that may affect an activity may be presented to the activity drafter; In response to the warning, the drafter may opt to cancel the activity scheduling, attempt a new schedule for the activity, or proceed with registering the activity with the currently-specified date, time, and location, as seen in figs. 15, 16, 35 and ¶¶ 124, 154).
	Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity (Arneback: abstract; ¶¶ 68-77). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano such that the scheduled activity is a showing of a premises in order to extend the usefulness of Kawano’s invention to different types of activities, thereby making it more marketable to a wider range of users. Furthermore, Kawano and Arnebeck both rely on weather forecasts to optimize a meeting date, time, and location among human participants; therefore, substituting one type of scheduled activity for another would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 3]	Kawano discloses wherein upon generating the warning message, prompting to reschedule the showing (¶¶ 116-118 – Location, time and weather parameters are entered; ¶¶ 124, 134-136, 147, 152, 154-156 – Warnings regarding predicted weather that may affect an activity may be presented to the activity drafter; In response to the warning, the drafter may opt to cancel the activity scheduling, attempt a new schedule for the activity, or proceed with registering the activity with the currently-specified date, time, and location, as seen in figs. 15, 16, 35 and ¶¶ 124, 154).
	Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity (Arneback: abstract; ¶¶ 68-77). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano such that the scheduled activity is a showing of a premises in order to extend the usefulness of Kawano’s invention to different types of activities, thereby making it more marketable to a wider range of users. Furthermore, Kawano and Arnebeck both rely on weather forecasts to optimize a meeting date, time, and location among human participants; therefore, substituting one type of scheduled activity for another would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 8]	Kawano does not explicitly disclose wherein upon generating the warning message at the buyer device, prompting, at the buyer device, to reschedule the activity. However, Peskin discloses that participants in a scheduled activity may be alerted if the scheduled activity is canceled due to weather and this is performed in response to monitoring weather conditions for a relevant geographical area as a previously-scheduled activity date and time approach (Peskin: ¶¶ 28, 40-41). Similarly, Morelli alerts affected parties when a previously-scheduled activity must be canceled or delayed due to weather conditions; however, Morelli additionally does so with the capabilities of allowing the parties to reschedule (Morelli: ¶ 57). As explained above, a buyer device is any device associated with an activity participant (Kawano: ¶¶ 93, 133 – All users, including drafters and participants, communicate via user terminals. Even though the participants are not explicitly referred to as “buyers,” the word “buyer” is just a non-functional label for a device, presumably a device used by an invited participant. Therefore, the user terminal used by a participant invited to an event is deemed to be equivalent to the claimed “buyer device”). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano wherein upon generating the warning message at the buyer device, prompting, at the buyer device, to reschedule the activity in order to not only allow for weather forecasts to influence an initial scheduled activity date, time, and location, but to also allow for continued monitoring of weather conditions as the activity date and time approach, thereby allowing for more convenient activity cancellation and/or rescheduling when deemed necessary in light of actual weather conditions.
	Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity (Arneback: abstract; ¶¶ 68-77). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano such that the scheduled activity is a showing of a premises in order to extend the usefulness of Kawano’s invention to different types of activities, thereby making it more marketable to a wider range of users. Furthermore, Kawano and Arnebeck both rely on weather forecasts to optimize a meeting date, time, and location among human participants; therefore, substituting one type of scheduled activity for another would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claims 9-11, 16]	Claims 9-11 and 16 recite limitations already addressed by the rejections of claims 1-3 and 8 above; therefore, the same rejections apply. Furthermore, Kawano discloses a central authority to implement the disclosed invention (¶¶ 92-102). 
	Regarding claim 9, Kawano discloses a central authority configured to receive, from a mobile device, a request for an activity, the request including a location and time of the activity (¶¶ 92-102; fig. 15; ¶ 133 – A drafter sends and receives information via a user terminal, which may be a personal computer. A personal computer is “mobile”; ¶¶ 116-118 – Location, time and weather parameters are entered).
Regarding claim 9, Kawano discloses sending the notification of the activity to the buyer device (fig. 17; ¶ 123 – Invited participants are asked to confirm whether or not they will attend the activity; ¶¶ 93, 133 – All users, including drafters and participants, communicate via user terminals. Even though the participants are not explicitly referred to as “buyers,” the word “buyer” is just a non-functional label for a device, presumably a device used by an invited participant. Therefore, the user terminal used by a participant invited to an event is deemed to be equivalent to the claimed “buyer device”).
	Further regarding claim 9, Kawano does not explicitly disclose sending the weather forecast for the activity to the buyer device in response to the location and the time of the activity. However, Peskin discloses that participants in a scheduled activity may be alerted if the scheduled activity is canceled due to weather and this is performed in response to monitoring weather conditions for a relevant geographical area as a previously-scheduled activity date and time approach (Peskin: ¶¶ 28, 40-41). Similarly, Morelli alerts affected parties when a previously-scheduled activity must be canceled or delayed due to weather conditions; however, Morelli additionally does so with the capabilities of allowing the parties to reschedule (Morelli: ¶ 57). As explained above, a buyer device is any device associated with an activity participant. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano to perform the step of sending the weather forecast for the activity to the buyer device in response to the location and the time of the activity in order to not only allow for weather forecasts to influence an initial scheduled activity date, time, and location, but to also allow for continued monitoring of weather conditions as the activity date and time approach, thereby allowing for more convenient activity cancellation and/or rescheduling when deemed necessary in light of actual weather conditions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683